IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 42279

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 327
                                                 )
       Plaintiff-Respondent,                     )   Filed: January 28, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
MICHAEL ANDREW MELNICK,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of four years, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge
                  ________________________________________________

PER CURIAM
       Michael Andrew Melnick pled guilty to an amended charge of burglary. I.C. § 18-1401.
In exchange for his guilty plea, the state agreed not to pursue an allegation that Melnick was a
persistent violator. The district court sentenced Melnick to a unified term of six years, with a
minimum period of confinement of four years. Melnick filed an I.C.R 35 motion, which the
district court denied. Melnick appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Melnick’s judgment of conviction and sentence are affirmed.




                                                   2